Citation Nr: 1107737	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent prior to 
December 28, 2004 and in excess of 60 percent since December 28, 
2004, for diabetes mellitus. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to 
November 1970 and from May 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2009.  This matter was originally 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims (Court) held that a 
request for a TDIU, whether expressly raised by the Veteran or 
reasonably raised by the record, is not a separate 'claim' for 
benefits, but rather, can be part of a claim for increased 
compensation.  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue whether a TDIU is warranted as a result of that 
disability.  In the present case, the record reasonably raises a 
claim of entitlement to a TDIU.

The Board notes that although the issue of entitlement to a TDIU 
has not been certified on appeal, the Board does have 
jurisdiction to decide the claim.  According to VA's General 
Counsel, the question of entitlement to a TDIU may be considered 
as a component of an appealed increased rating claim if the TDIU 
claim is based solely upon the disability or disabilities that 
are the subject of the increased rating claim.  See VAOGCPREC 6-
96. See also 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
14.507 (2010) (VA General Counsel Opinions are binding on the 
Board).  In the present case, there is evidence that the 
Veteran's service-connected disabilities render him unemployable.

Accordingly, this issue has been added, as listed above.  See 
also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a 
separate, formal claim is not required in cases where an informal 
claim for a TDIU has been reasonably raised); see also VAOPGCPREC 
12-2001 (July 6, 2001) (further expansion on the concept of when 
an informal claim for a TDIU has been submitted).  

The issue of entitlement to an evaluation in excess of 40 percent 
prior to December 28, 2004 and in excess of 60 percent since 
December 28, 2004, for diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the period on appeal has the Veteran's PTSD 
been manifested by total occupational and social impairment.

2.  The Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for service-connected PTSD have not been met at any time 
during the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires 
the Secretary, for increased-rating claims, to notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-
80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. 
Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

With respect to the issue of entitlement to an evaluation in 
excess of 70 percent for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  A letters dated 
in June 2009 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. 
App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and 
II.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, informed him of 
how VA determines disability ratings and effective dates, and 
advised him that VA considers impact of the condition upon 
employment and daily life and provided examples of evidence that 
were relevant to assigning a disability rating including 
statements from employers regarding how the condition affects the 
ability to work and job application rejections. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The record also indicates that the appellant has 
received Social Security disability benefits; however, as noted 
below, a total disability rating based on a TDIU satisfies the 
total (100 percent) rating requirement if the TDIU evaluation 
was, or can be, predicated upon a single disability.  See Bradley 
v Peake, 22 Vet. App. 280 (2008).  In this case, TDIU has been 
granted based solely of the Veteran's PTSD.  Thus, as this 
satisfies the total rating requirement, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at every 
stage of this case.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in April 2004 and November 2009.  38 
C.F.R. § 3.159(c)(4).  The November 2009 VA examiner addressed 
severity of the Veteran's PTSD in conjunction with a review of 
the claims file and physical examination of and interview with 
the Veteran.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The November 2009 VA examination report is thorough and 
supported by VA outpatient treatment records.  The examination in 
this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issue of entitlement to a TDIU, the Board 
observes that in light of the favorable outcome of this appeal, 
any perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  

Increased Rating

The Veteran seeks a 100 percent disability evaluation for his 
service-connected PTSD.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for PTSD.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130 (2010), Diagnostic Codes 9411-9440, a 70 percent rating 
is warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score 
of 31 to 40 indicates the examinee has some impairment in reality 
testing or communication or major impairment in several areas, 
such as work or school.  

A November 2003 private psychological assessment and employment 
evaluation indicates that the Veteran has difficulty falling 
asleep and staying asleep and that after one to two hours he 
wakes up and has physical reactions such as thrashing and 
sweating.  The Veteran has intermittent daily intrusive and 
involuntary thoughts regarding his Vietnam experience.  The 
Veteran denied flashbacks.  The sight of Asian people triggers 
intrusive and involuntary thoughts.  In addition, the Veteran 
becomes extremely upset around places, people, and events that 
remind him of the military; and he tries to avoid them at all 
costs.  The Veteran has felt emotionally numb and void of feeling 
since his return from the military and he has difficulty trusting 
others.  The Veteran has been married and divorced on four 
occasions, and he is on his fifth marriage.  The Veteran has 
avoided thinking or talking about his trauma and even in therapy 
he has difficulty discussing them.  The Veteran has felt 
alienated and different as if he didn't fit into society very 
well.  He has lost interest in things that he previously enjoyed 
including reading sci-fi magazines, crossword puzzles and movies.  
There are certain blanks in his memory regarding aspects of his 
traumas.  The Veteran has frequent bouts of irritability and 
outbursts of anger not usually related to issue at hand.  His 
concentration is poor.  His mind wanders, and he has severe 
memory problems.  He is hypervigilant and he tends to keep his 
back to the wall and scans his environment.  The Veteran exhibits 
an exaggerated startle response.  The psychologist noted that the 
Veteran's symptoms of difficulty concentrating and completing 
tasks in a timely fashion, generalized anxiety with panic attacks 
one to two per month, short and long term memory loss, 
flashbacks/intrusive thoughts, insomnia, overwhelming feelings of 
anger/sorrow, withdrawal and isolation, and bouts of depression 
cause severe social, personal, and occupational impairment.  A 
GAF of 39 was assigned.

The Veteran underwent VA examination in April 2004.  The Veteran 
related that he experiences nightmares two to three times per 
year and does not recall the content of the dreams but awakens in 
a panic, sweating, and thrashing.  The Veteran's wife reported 
that he will be speaking in a foreign language.  The Veteran 
admitted to having panic attacks upon awakening from a dream.  He 
denied flashbacks.  He stated that he would think about Vietnam 
and would quickly attempt to remove such thoughts from his mind.  
He expressed remorse relating to hurting other people in his 
fights.

On examination, the Veteran was alert and fully oriented.  He 
demonstrated intact memory for recent and remote events, his 
responses were coherent and logical, and he had a board range of 
affect.  The Veteran's mood was reactive and he was boisterous.  
Delusional thinking was not observed, and hallucinations were 
denied.  The Veteran reported that he typically is socially 
withdrawn and easily aggravated by others.  His appetite is poor, 
his libido is reduced.  His mood was described as "leave me the 
f*ck alone."  His hygiene was fair although his wife reported 
that he will only shower once weekly.  The Veteran indicated that 
if he does not shower, then he does not have to leave his room.  
A GAF of 63 was assigned.

Private medical records from July 2003 to October 2003 showed GAF 
scores of 35.  In July 2004, the Veteran underwent a 
Biopsychsocial Evaluation.  The examiner noted that the Veteran 
had been a patient since January 2002 and that he had a diagnosis 
of PTSD and a GAF of 35.  At that time, it was noted that the 
Veteran was employed since 1994 as a production worker but had 
been on light duty for three months and was unsure whether he 
would be able to return to work as he was having a lot of 
problems due to neuropathy.  The examiner also noted that from 
1974 to 1994, the Veteran held 20 jobs; most of them were 
involved in laboring type positions.  He also noted that the 
Veteran had difficulty getting along with figures of authority, 
supervisors and coworkers and that his work ranged from light to 
medium unskilled and he did not possess any transferable skills.

The examiner noted that the Veteran has a severely isolated and 
dysfunctional social life and that he fails to function in four 
global areas of social functioning:  1) employment, 2) family, 3) 
community and 4) medical care.  The examiner noted that the 
Veteran isolates from his work groups and has no social contacts 
at work.  He noted that the Veteran is unable to accept 
supervision and he is at high risk for being fired.  It was noted 
that the Veteran has verbally attacked his foreman in rages.

The examiner noted that the Veteran isolates in his home, staying 
at all hours in his bedroom.  He does not relate to the rest of 
the family at all; he stays in bed under a blanket, except for 
bath/work.  He yells/demands that family members come to his room 
to bring food and other basics so he can be "safe and secure."  
He, at times, has body odor, unkempt hair, and dirty clothes 
because of his difficulty in meeting ADLs, and that he was at 
risk for a psychiatric admit to a hospital for failure to care 
for ADLs.

The examiner noted that the Veteran had been banned from entering 
many public places and that these businesses asked him not to 
return because of his verbal attacks, range, anger, and physical 
threats against employees and the general public.  The examiner 
noted that the Veteran has severe sleep disorder and sleeps only 
two to three hours per night.  The Veteran is unable to care for 
his medical needs, and refused to seek medical treatment for an 
inability to walk in a stable manner.  The examiner noted that 
the Veteran has a dysfunctional lifestyle - he no longer goes to 
church or to restaurants except if he can sit with his back to a 
wall.  He must go to work the same route each day and cannot take 
a different route even to avoid traffic.  

The examiner stated that the Veteran is severely disabled from 
PTSD even though he is employed as a production worker and that 
he is employable due to his union status and seniority but was 
unemployable in any other work setting.

A September 2009 psychological evaluation report notes that the 
psychological testing suggested significant levels of depression 
and fluctuations in functioning specifically involving brain 
areas that control attention and that the pattern of scores was 
suggestive of focalized recovery as the impact of oxygen 
deprivation on his ability to maintain focus, the etiology of 
which was likely vascular.  

An October 2009 letter from Dr. Terlep noted that the Veteran 
presented very severe PTSD symptoms as well as severe medical 
problems from Vietnam.  Dr. Terlep noted that during the whole 
course of the Veteran's treatment from 2001 to date, the 
Veteran's GAF had been 35.  Dr. Terlep also noted that due to the 
Veteran's new-found medical compliance, major dysfunctions in his 
cognitive functioning and states of consciousness had been 
identified.  Dr. Terlep noted that testing conducted in August 
2002, February 2004, and July 2008 showed a cognitive disorder 
causing progressive memory loss.  Dr. Terlep noted that the 
Veteran also suffered from dissociate amnesia at periodic and 
unpredictable times which could last for hours.

The Veteran underwent VA PTSD examination most recently in 
November 2009.  At that time, the examiner noted that the 
Veteran's reported PTSD symptoms of recurrent and intrusive 
distressing recollections and dreams of the traumatic event, 
intense psychological distress and physiological reactivity on 
exposure to internal or external cues that symbolize or resemble 
an aspect of the traumatic event, efforts to avoid activities, 
places, or people that arouse recollections of the trauma, 
markedly diminished interest or participation in significant 
activities, feeling of detachment or estrangement from others, 
restricted range of affect, difficulty falling or staying asleep, 
irritability or outbursts of anger, hypervigilance, exaggerated 
startle response.  

Psychiatric examination demonstrated that the Veteran's mood was 
anxious, his affect was appropriate, and his attention and 
orientation to person, time, and place was intact.  The Veteran's 
thought process was circumstantial, his thought content 
demonstrated that he was preoccupied with one or two topics, and 
his judgment and insight appeared intact.  The Veteran's 
intelligent was noted to be above average, and there were no 
hallucinations, inappropriate behavior, or obsessive/ritualistic 
behavior.  There were no homicidal or suicidal thoughts or panic 
attacks.  The Veteran was noted to have poor impulse control with 
episodes of violence.  The Veteran demonstrated mildly impaired 
recent memory.  A GAF of 40 was assigned for the Veteran's 
current level of functioning based solely on his reported PTSD 
symptoms.

The examiner noted that the Veteran's functional status would 
continue to decline as his medical problems appeared to be 
progressive.  The examiner also noted that considering the 
chronicity of the Veteran's psychiatric condition and his 
dependence on disability payments, he did not anticipate 
improvement in the Veteran's psychiatric condition.  The examiner 
noted that there was not total occupational and social impairment 
due to PTSD signs and symptoms.

While the record indicates periodic fluctuation of PTSD symptoms 
and GAF scores, in whole, the Veteran has relatively continually 
displayed symptoms indicative of deficiencies in occupational and 
social impairment in most areas specified by the rating schedule, 
including inability to establish and maintain effective 
relationships.

The evidence indicates that the Veteran is isolative, has no 
close friends, and participates in no activities or social 
events. The Veteran's work history since military service 
indicates that the Veteran reported holding 20 different laboring 
jobs and that he had difficulty getting along with co-workers and 
supervisors including verbal.  The Veteran has also been married 
five times and isolates in his home not relating to the rest of 
his family. Thus, it appears that the most prominent symptoms of 
the Veteran's PTSD are, and have been, his irritability, violent 
temper, and social isolation.

However, the Veteran's symptoms do not approach the severity 
contemplated for the 100 percent rating.  As set forth above, the 
criteria for a 100 percent rating are met when the Veteran 
experiences total occupational and social impairment, which is 
not demonstrated in this case.  Although the Veteran has 
irritability, violent temper, and intermittent inability to 
perform activities of daily living, there has never been any 
indication of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting himself or 
others, disorientation as to time or place, or memory loss for 
names of close relative, own occupation or own name.

Upon consideration of all of the relevant current evidence of 
record, the Board finds that the Veteran's PTSD is not manifested 
by total occupational and social impairment.

TDIU

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2010).  Consideration may be given to his 
level of education, special training, and previous work 
experience in making this determination, but not to his age or 
the impairment caused by any disabilities that are not service-
connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

A high disability rating in itself is recognition that an 
impairment makes it difficult to obtain and keep employment. 
However, the question in a total rating case based upon 
individual unemployability due to service-connected disabilities 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment and not whether the Veteran 
is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims (Court) has indicated that 
the unemployability question, or the Veteran's ability or 
inability to engage in substantial gainful activity, has to be 
looked at in a practical manner and that the crux of the matter 
rests upon whether a particular job is realistically within the 
capabilities, both physical and mental, of the appellant.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

A July 2004 private Biopsychsocial Evaluation report in which the 
examiner noted that the Veteran was severely disabled from PTSD 
and that even though he was employed at that time as a production 
worker, he was employable solely due to his union status and 
seniority but was unemployable in any other work setting.  There 
is no contrary evidence of record.  

In this case, the record indicates that the Veteran is not 
currently employed.  At the November 2009 VA examination, the 
Veteran reported that he accepted a buy-out from Chrysler 
Corporation and had been unemployed since 2007 and was supporting 
himself with SSA disability benefits.

Following a review of the relevant evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the evidence supports an award of TDIU.  The percentage 
requirements for a schedular award of TDIU have been satisfied, 
and the medical evidence confirms that his service-connected PTSD 
prevents him from securing or following a substantially gainful 
occupation. 38 C.F.R. § 4.3 (2010).  This is an important 
distinction as a total disability rating based on individual 
unemployability (TDIU) satisfies the total (100 percent) rating 
requirement if the TDIU evaluation was, or can be, predicated 
upon a single disability and there exists additional disability 
or disabilities independently ratable at 60 percent or more.  See 
Bradley v Peake, 22 Vet. App. 280 (2008).


ORDER

Entitlement to an initial evaluation in excess of 70 percent for 
PTSD is denied.

Entitlement to entitlement to a TDIU is granted subject to the 
law and regulations governing the payment of monetary benefits.


REMAND

With respect to the issue of entitlement to an evaluation in 
excess of 40 percent prior to December 28, 2004 and in excess of 
60 percent since December 28, 2004, for diabetes mellitus, the 
Veteran is currently receiving disability benefits from the 
Social Security Administration (SSA).  The conditions upon which 
such benefits were awarded are not evident from the record; 
however, as the Veteran suffers significant impairment from the 
current issue on appeal, it is reasonable to assume that diabetes 
mellitus was at least considered in determining SSA eligibility.  
VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his diabetes 
mellitus that is not evidenced by the 
current record.  The Board notes that the 
most recent private treatment records in 
the claims file are dated in October 2009.  
If so, the Veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  These records should 
then be obtained and associated with the 
claims folder.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.

2.  The Veteran's medical and adjudication 
records from SSA should be requested.  All 
efforts to obtain these records should be 
fully documented, and SSA should provide a 
negative response if records are not 
available.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


